PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Filiciotto, Sam
Application No. 15/716,511
Filed: 26 Sep 2017
For: Surgical Systems and Methods Thereof

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 14, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of January 31, 2020, which set a shortened statutory period for reply of three months.  A three-month extension of time under 37 CFR 1.136(a) was filed onJuly 24, 2020.  Accordingly, the application became abandoned on August 1, 2020.  A Notice of Abandonment was mailed March 9, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, Claims in excess of 20 fee of $25.00 and Request for Continued Examination (RCE) with fee of $325.00, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3731 for appropriate action in the normal course of business on the reply received January 14, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.




/LIANA S WALSH/Lead Paralegal Specialist, OPET